

117 HR 3750 IH: Equity in Transit Service Planning Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3750IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Brown (for himself, Ms. Wilson of Florida, and Mr. Payne) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to issue best practices for providers of public transportation.1.Short titleThis Act may be cited as the Equity in Transit Service Planning Act.2.Equity in transit service planning(a)Best practices(1)In General(A)Assistance to providers of public transitNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue nonbinding best practices to assist providers of public transportation in setting the threshold for a major service change as described in Circular 4702.1B of the Federal Transit Administration.(B) Specific providers of public transitFor the purposes of this Act, the term providers of public transportation means providers that operate 50 or more fixed route vehicles in peak service and are located in an urbanized area of 200,000 or more in population.(2)Best practicesIn developing the best practices described in paragraph (1), the Secretary—(A)shall issue specific recommendations for setting the threshold of a major service change, which shall include, at a minimum, recommendations related to—(i)changes in hours of operations, including consideration of changes during nonpeak hours;(ii)changes in the frequency of service;(iii)changes in coverage, including the opening and closing of stations and stops and the changing of routes; and(iv)the use of route-specific analyses in addition to service-area level analyses;(B)shall recommend specific percentage change standards for the elements described in clauses (i), (ii), and (iii) of subparagraph (A) to assist providers of public transportation in setting the threshold for a major service change in a manner that ensures meaningful analyses and the provision of equitable service; and(C)may issue different best practices for providers of public transportation of different sizes and service types.(b)Transit Cooperative Research Program Report(1)ReviewNot later than 3 years after the issuance of the best practices described in subsection (a), the Transit Cooperative Research Program of the National Academy of Sciences shall conduct a review of the manner in which providers of public transportation define the threshold for a major service change for purposes of compliance with Circular 4702.1B of the Federal Transit Administration, including—(A)a survey of the standards used by providers of public transportation to define the threshold for a major service change;(B)a review of the differences in standards used to define the threshold for a major service change for providers of public transportation of different sizes and service types;(C)information on the considerations used by providers of public transportation when defining the threshold for a major service change; and(D)the extent to which providers of public transportation are using the best practices described in subsection (a).(2)ReportAfter the completion of the review described in paragraph (1), the National Academy of Sciences shall issue a report on the findings of the review and submit such report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate.